          Case 2:20-cv-01277-GMN-VCF Document 18 Filed 09/13/21 Page 1 of 5




 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     WELLS FARGO BANK, N.A.                          )
 4   AS TRUSTEE FOR THE                              )
     CERTIFICATEHOLDERS OF BANC OF                   )        Case No.: 2:20-cv-01277-GMN-VCF
 5
     AMERICA FUNDING CORPORATION,                    )
 6   MORTGAGE PASS-THROUGH                           )                    ORDER
     CERTIFICATES, SERIES 2005-B,                    )
 7                                                   )
                         Plaintiff,                  )
 8         vs.                                       )
 9                                                   )
     SFR INVESTMENTS POOL 1, LLC,                    )
10                                                   )
                         Defendant.                  )
11                                                   )
12

13         Pending before the Court is the Motion to Dismiss, (ECF No. 10), filed by Defendant
14   SFR Investments Pool 1, LLC (“SFR”). Plaintiff Wells Fargo Bank, N.A. as Trustee for the
15   Certificateholders of Banc of America Funding Corporation, Mortgage Pass-Through
16   Certificates, Series 2005-B (“Wells Fargo”) filed a Response, (ECF No. 12), to which
17   Defendant filed a Reply, (ECF No. 13).
18         For the reasons discussed below, the Court GRANTS SFR’s Motion to Dismiss.
19   I.    BACKGROUND
20         This case arises from the non-judicial foreclosure sale of the real property located at 5437
21   Dianthus Court, North Las Vegas, Nevada 89031 (the “Property”). (Compl. ¶ 2, ECF No. 1).
22   On February 8, 2005, Jason S. Parker and Julie L. Parker (collectively, “Borrowers”) financed
23   their purchase of the Property by way of a $216,000.00 loan secured by a DOT identifying
24   Mortgage Electronic Registration Systems, Inc. (“MERS”) as the beneficiary. (Id. ¶¶ 8–9).
25



                                                Page 1 of 5
            Case 2:20-cv-01277-GMN-VCF Document 18 Filed 09/13/21 Page 2 of 5




 1   Plaintiff is the current beneficiary of the DOT and holder of the note secured by the DOT. (Id. ¶
 2   10).
 3          On June 4, 2010, upon Borrowers’ failure to stay current on their loan obligations, Arbor
 4   Park Community Association (“HOA”) initiated foreclosure proceedings on the Property
 5   through its agent, Alessi & Koenig, LLC (“Alessi & Koenig”). (Id. ¶ 11). On December 15,
 6   2010, HOA via Alessi & Koenig recorded a Notice of Default and Election to Sell. (Id. ¶ 13).
 7   On August 26, 2011, Miles Bauer Bergstrom and Winters, LLP on behalf of Bank of America,
 8   N.A. tendered $486.00 to Alessi & Koenig and HOA to satisfy the superpriority portion of the
 9   HOA’s lien, which Alessi & Koenig rejected. (Id. ¶¶ 14, 17). On April 16, 2012, HOA
10   recorded a Notice of Sale. (Id. ¶ 20). On July 11, 2012, HOA, through Alessi and Koenig,
11   proceeded with the foreclosure sale, whereby HOA acquired its interest in the Property. (Id. ¶
12   21). HOA then conveyed the Property to SFR via quitclaim deed on March 13, 2013. (Id. ¶
13   23).
14          Plaintiff Wells Fargo filed its Complaint on July 9, 2020, asserting a quiet
15   title/declaratory relief claim against SFR. (See id.). SFR then filed the instant Motion to
16   Dismiss, (ECF No. 10).
17   II.    LEGAL STANDARD
18          Dismissal is appropriate under Rule 12(b)(6) where a pleader fails to state a claim upon
19   which relief can be granted. Fed. R Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544,
20   555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). A pleading must give fair notice of a legally
21   cognizable claim and the grounds on which it rests, and although a court must take all factual
22   allegations as true, legal conclusions couched as a factual allegation are insufficient. Twombly,
23   550 U.S. at 555. Accordingly, Rule 12(b)(6) requires “more than labels and conclusions, and a
24   formulaic recitation of the elements of a cause of action will not do.” Id.
25



                                                 Page 2 of 5
           Case 2:20-cv-01277-GMN-VCF Document 18 Filed 09/13/21 Page 3 of 5




 1          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
 2   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
 3   U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Twombly, 550 U.S. at 555).
 4   “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
 5   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. This
 6   standard “asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.
 7          “Generally, a district court may not consider any material beyond the pleadings in ruling
 8   on a Rule 12(b)(6) motion.” Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542,
 9   1555 n.19 (9th Cir. 1990). “However, material which is properly submitted as part of the
10   complaint may be considered.” Id. Similarly, “documents whose contents are alleged in a
11   complaint and whose authenticity no party questions, but which are not physically attached to
12   the pleading, may be considered in ruling on a Rule 12(b)(6) motion to dismiss” without
13   converting the motion to dismiss into a motion for summary judgment. Branch v. Tunnell, 14
14   F.3d 449, 454 (9th Cir. 1994). On a motion to dismiss, a court may also take judicial notice of
15   “matters of public record.” Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir.
16   1986). Otherwise, if a court considers materials outside of the pleadings, the motion to
17   dismiss is converted into a motion for summary judgment. Fed. R. Civ. P. 12(d).
18          If the court grants a motion to dismiss for failure to state a claim, leave to amend should
19   be granted unless it is clear that the deficiencies of the complaint cannot be cured by
20   amendment. DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992). Pursuant
21   to Rule 15(a), the court should “freely” give leave to amend “when justice so requires,” and in
22   the absence of a reason such as “undue delay, bad faith or dilatory motive on the part of the
23   movant, repeated failure to cure deficiencies by amendments previously allowed, undue
24   prejudice to the opposing party by virtue of allowance of the amendment, futility of the
25   amendment, etc.” Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962).


                                                   Page 3 of 5
            Case 2:20-cv-01277-GMN-VCF Document 18 Filed 09/13/21 Page 4 of 5




 1   III.   DISCUSSION
 2          SFR moves to dismiss Plaintiff’s Complaint, arguing that its claims are time-barred
 3   under all the applicable statute of limitations given that Plaintiff filed this suit almost eight
 4   years after the sale of the Property. (SFR’s Mot. Dismiss (“MTD”) 2:5–15, ECF No. 10).
 5   Plaintiff, in response, argues that a claim based on rejected tender is not subject to any
 6   limitations period. (Resp. to MTD 2:10–17, ECF No. 12). Further, a declaratory relief claim is
 7   also not subject to any statute of limitations. (Id. 2:18–19).
 8          Plaintiff’s claim is untimely regardless of which statute of limitations applies—namely,
 9   the three-year limitation under NRS 11.190(3)(a), the four-year limitation under NRS 11.220,
10   or the five-year limitation under NRS 11.070. See Deutsche Bank Nat’l Tr. Co. v. SFR Invs.
11   Pool 1, LLC, No. 2:17-cv-02638-GMN-GWF, 2019 U.S. Dist. LEXIS 54969, at *3 (D. Nev.
12   Mar. 31, 2019) (discussing all applicable statute of limitations relating to an HOA foreclosure
13   sale); see also Nationstar Mortg. LLC v. Safari Homeowners Ass'n, No. 2:16-cv-02542-RFB-
14   CWH, 2019 U.S. Dist. LEXIS 2214, at *6 (D. Nev. Jan. 5, 2019). The foreclosure sale took
15   place on July 11, 2012, and Plaintiff filed its Complaint on July 9, 2020, almost eight years
16   after the initial sale. (See Compl. ¶ 21). Even under the most lenient statute of limitations,
17   Plaintiff untimely filed its claim.
18          Furthermore, Plaintiff’s arguments that no statute of limitations applies are
19   unpersuasive. Plaintiff first argues that no statute of limitations applies for a claim based on
20   tender. (Pl.’s Resp. to MTD 4:23–6:6). The caselaw Plaintiff relies on, Bank of America, N.A.
21   v. SFR Investments Pool 1, LLC, 427 P.3d 113 (Nev. 2018), does not discuss statute of
22   limitations. See Bank of Am., N.A., 427 P.3d at 119. Plaintiff also attempts to reconfigure its
23   claim as a request for equitable relief. (Pl.’s Resp. to MTD 6:7– 8:4). The Ninth Circuit, in
24   Carrington Mortg. Servs., LLC v. SFR Invs. Pool 1, LLC, 799 F. App’x 535, 536 (9th Cir.
25   2020), explicitly rejected Plaintiff’s argument. Specifically, the Ninth Circuit stated that


                                                  Page 4 of 5
           Case 2:20-cv-01277-GMN-VCF Document 18 Filed 09/13/21 Page 5 of 5




 1   “[r]egardless of how [the plaintiff] labels the relief sought, it is not requesting a declaration that
 2   it can use as a shield against ongoing and future harm. Thus, cases stating that prospective
 3   equitable relief cannot be time-barred are inapplicable here.” Id. Given that a statute of
 4   limitations applies in Plaintiff’s case and Plaintiff untimely filed suit under any applicable
 5   statute of limitations, the Court grants SFR’s Motion to Dismiss.1
 6   IV.     CONCLUSION
 7           IT IS HEREBY ORDERED that SFR’s Motion to Dismiss, (ECF No. 10), is
 8   GRANTED.
 9           The Clerk of Court is instructed to close the case.
10                       13 day of September, 2021.
             DATED this _____
11

12                                                       ___________________________________
13
                                                         Gloria M. Navarro, District Judge
                                                         UNITED STATES DISTRICT COURT
14

15

16

17

18

19

20

21

22

23

24
     1
      Given that Plaintiff’s claim is barred as a matter of law, the Court denies leave to amend. While Federal Rule
     of Civil Procedure 15(a)(2) counsels that courts should “freely” give leave to amend, a court need not do so
25   when amendment would be futile. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). Because the statute
     of limitations has run on Plaintiff’s sole substantive cause of action, the Court finds that amendment would be
     futile.

                                                       Page 5 of 5
